Citation Nr: 0606535	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  00-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the debt for overpayment calculated in the amount 
of $16,189.73 was properly created and calculated.  

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
amount of $16,189.73.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1999 and December 2004 decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), Committee on Waivers and 
Compromises (COWC).  These decisions denied waiver of 
recovery of the overpayment, and determined that the debt was 
validly created.

In December 2005, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's remand in October 2003 instructed the RO to 
request that the veteran complete a Financial Status Report 
(VA Form 20-5655).  The RO did not request that the veteran 
complete a new Financial Status Report.  In Stegall v. West, 
11 Vet. App. 268 (1998), the United States Court of Appeals 
for Veterans Claims (Court) held that a remand by the Board 
confers on a veteran, as a mater of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  The Court also held that the 
Board errs in failing to ensure compliance with remand orders 
of the Board or the Court.  Id.  Because the RO did not 
request an updated Financial Status Report as directed, the 
claim for waiver of recovery of an overpayment must be 
remanded.

The question of whether the overpayment at issue was properly 
created is inextricably intertwined with the issue pertaining 
to the veteran's entitlement to waiver of recovery of the 
overpayment.  See, Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet, App. 180 (1991).  Therefore, this issue 
must also be remanded.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of this issue and the case is 
REMANDED to the RO for the following:

1.  The RO should request that the veteran 
complete a Financial Status Report (VA 
Form 20-5655). 

2.  The RO should then adjudicate the 
issue of whether the overpayment of VA 
compensation benefits in the amount of 
$16,189.73 was properly created.  If any 
benefit sought on appeal is denied, the 
RO should then issue a SSOC to the 
veteran and his accredited representative 
which contains a full and complete 
discussion of (1) whether the overpayment 
of VA compensation benefits in the amount 
of $16,189.73 was properly created; (2) 
the veteran's entitlement to waiver of 
recovery of VA compensation benefits; and 
(3) all applicable laws and regulations.  
Specifically, the SSOC should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
veteran.  The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).







 
 
 
 

